Citation Nr: 1709358	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  15-38 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD) and/or prostate cancer.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.  He served in the Republic of Vietnam and was awarded a Combat Infantryman Badge and Bronze Star Medal among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his October 2015 substantive appeal, the Veteran requested a hearing before the Board.  The Veteran was scheduled to appear at a Central Office hearing on February 28, 2017.  On February 21, 2017, the appellant indicated a desire to postpone his hearing and that it take place at the RO.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.703, 20.704 (2015).  In light of the above, a remand is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing with a Veterans Law Judge at the earliest available opportunity in accordance with applicable procedures. The Veteran and his representative must be provided with notice as to the time and place to report for the hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




